 


114 HRES 863 EH: Providing for consideration of the bill (H.R. 5351) to prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba, and providing for consideration of the bill (H.R. 5226) to amend chapter 3 of title 5, United States Code, to require the publication of information relating to pending agency regulatory actions, and for other purposes
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 863 
In the House of Representatives, U. S.,

September 14, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 5351) to prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba, and providing for consideration of the bill (H.R. 5226) to amend chapter 3 of title 5, United States Code, to require the publication of information relating to pending agency regulatory actions, and for other purposes 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 5351) to prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba. All points of order against consideration of the bill are waived. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Armed Services; and (2) one motion to recommit with or without instructions.  2.At any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 5226) to amend chapter 3 of title 5, United States Code, to require the publication of information relating to pending agency regulatory actions, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule an amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–63. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
 
Karen L. Haas,Clerk.
